Citation Nr: 0420089	
Decision Date: 07/26/04    Archive Date: 08/04/04

DOCKET NO.  00-14 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1.  Whether a timely and adequate substantive appeal was 
received to a January 1989 rating decision which denied 
service connection for post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection for PTSD.

3.  Entitlement to service connection for schizophrenia.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran had active service from July 1969 to March 1970.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a decision by the Salt Lake City, Utah, Regional 
Offices (RO) of the Department of Veterans Affairs (VA).  In 
June 2003, the veteran testified before the undersigned via 
video conference from the RO.  

At his personal hearing and in a May 2004 informal hearing 
presentation, it was alleged that there was clear and 
unmistakable error (CUE) in the September 1970 rating 
decision which denied service connection for a nervous 
disorder.  The veteran's representative asserted that this 
matter was inextricably intertwined with the service 
connection issues on appeal.  This matter is referred to the 
AOJ.

The issues of entitlement to service connection for PTSD and 
service connection for schizophrenia are addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  In a January 1989 rating decision, service connection for 
PTSD was denied.  

2.  In March 1989, a notice of disagreement was received to 
the January 1989 rating decision which denied service 
connection for PTSD; a statement of the case was issued in 
June 1989.

3.  In July 1989, a VA Form 21-4138 was received in which the 
veteran perfected his appeal.



CONCLUSION OF LAW

The veteran perfected his appeal of the January 1989 denial 
of service connection for PTSD.  38 U.S.C.A. §§ 7105, 7108 
(West 2002); 38 C.F.R. §§ 20.101(c), 20.200, 20.202, 20.203, 
20.302 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA) does not apply to 
the issue of whether a timely substantive appeal was received 
to a January 1989 rating decision which denied service 
connection for PTSD.  See VAOPGCPREC 5-04.  Nevertheless, 
this issue is being granted.  

The Board's authority to review an adverse RO decision is 
initiated upon a claimant's submission of a Notice of 
Disagreement (NOD) and completed by a substantive appeal 
after a Statement of the Case (SOC) has been furnished.  38 
U.S.C.A. § 7105(a).

Within the VA regulatory system, the Board is the sole 
arbiter of decisions concerning the adequacy of a substantive 
appeal.  38 U.S.C.A. § 7105(d)(3); 38 C.F.R. §§ 20.101(c), 
20.203.

An appeal consists of a timely filed NOD and, after an SOC 
has been issued, a timely and properly completed VA Form 9 or 
correspondence containing the necessary information.  38 
U.S.C.A. § 7105; 38 C.F.R. § 20.202.  The NOD must be filed 
with the agency of original jurisdiction (AOJ) which issued 
the notice of the determination being appealed.  This must be 
done to begin the appeal process.  38 C.F.R. §§ 20.200, 
20.201, 20.300, 20.302(a).  

A substantive appeal must be filed within 60 days from the 
issuance of the SOC or within the remainder of the one-year 
period from the date of mailing notification of the 
determination being appealed, whichever period ends later.  
38 U.S.C.A. § 7105; 38 C.F.R. § 20.302(b).  A substantive 
appeal should set forth specific allegations of error of fact 
or law related to specific items in the SOC and clearly 
identify the benefit sought on appeal.  38 U.S.C.A. § 
7105(d)(3); 38 C.F.R. § 20.202.  Although the Board will 
construe all arguments advanced by a claimant in a liberal 
manner, the Board may dismiss any appeal which is not in 
conformity with VA law and regulations.  38 U.S.C.A. §§ 
7105(d)(5), 7108; 38 C.F.R. § 20.202.

In this case, in a January 1989 rating decision, service 
connection for PTSD was denied.  The basis of the denial, in 
part, was due to the lack of a diagnosis of PTSD.  In March 
1989, an NOD was received to the January 1989 rating decision 
which denied service connection for PTSD.  This NOD was 
timely.  Thereafter, a statement of the case was issued in 
June 1989.

In July 1989, a VA Form 21-4138 was received.  In this 
correspondence, the veteran referred to the January 1989 
denial and stated that he had received VA medical treatment 
which reflected a diagnosis of PTSD.  He indicated that he 
believed that this diagnosis should outweigh a recent VA 
examination which found that he did not have PTSD and upon 
which, the AOJ had relied.  The veteran requested a new 
examination.  Attached to the VA Form 21-4138 was a copy of 
the VA medical records, not previously of record, which 
reflected a diagnosis of PTSD, as stated by the veteran.  

The veteran's correspondence alleges an error of fact, that 
he did indeed have PTSD as shown by competent evidence.  The 
correspondence refers to the January 1989 denial and part of 
the basis for the denial as set forth in the January 1989 
rating decision and the subsequent SOC.  The veteran clearly 
was seeking service connection for PTSD.  The correspondence 
was received in a timely manner.  Accordingly, the Board 
finds that the July 1989 VA Form 21-4138 was a timely and 
adequate substantive appeal to the January 1989 denial of 
service connection for PTSD.  Thus, the veteran perfected his 
appeal as to that issue.  38 U.S.C.A. §§ 7105, 7108; 38 
C.F.R. §§ 20.101(c), 20.200, 20.202, 20.203, 20.302.


ORDER

A timely and adequate substantive appeal was received to a 
January 1989 rating decision which denied service connection 
for PTSD.


REMAND

The claim of service connection for PTSD has been pending.  
Further stressor development is required.  The veteran 
contends that he saw people wounded and dying in Vietnam.  
Specifically, while he was attached to the 75th cavalry, he 
saw people wounded a killed a the Tay Ninh 99 Helicopter pad 
in the I corps area in Tay Ninh in Vietnam.  This stressor 
information should be sent to the United States Armed 
Services Center for Research of Unit Records (USASCRUR) for 
verification.  If it cannot be verified, USASCRUR should so 
state.

The veteran should be afforded a VA examination.  The 
examiner should determine what, if any, psychiatric 
disabilities are present.  If the examiner believes that PTSD 
is present, he/she should explicitly identify the stressors 
that caused PTSD and specify the evidence relied upon to 
determine the existence of these stressors.  

The Board notes that the veteran has submitted additional new 
evidence to the record in support of his claim.  This 
evidence should be reviewed and considered by the AOJ on 
remand.  

Accordingly, this matter is REMANDED for the following 
actions:

1.  The veteran's stressor information 
should be sent to USASCRUR for 
verification.  If it cannot be verified, 
USASCRUR should so state.  The veteran 
contends that he saw people wounded and 
dying in Vietnam.  Specifically, while he 
was attached to the 75th cavalry, he saw 
people wounded a killed a the Tay Ninh 99 
Helicopter pad in the I corps area in Tay 
Ninh in Vietnam.  

2.  The veteran should be afforded a VA 
examination.  The examiner should 
determine what, if any, psychiatric 
disabilities are present.  If the 
examiner believes that PTSD is present, 
he/she should explicitly identify the 
stressors that caused PTSD.  The examiner 
should identify all current diagnoses.  
Based upon a review of the record, 
including the service records, the 
examiner should determine whether a 
psychiatric disorder was present in 
service.

3.  If upon completion of the requested 
actions, any issue remains denied, the 
case should be returned after compliance 
with requisite appellate procedures to 
include the issuance of a supplemental 
statement of the case which addresses all 
evidence added to the record subsequent 
to the March 2003 supplemental statement 
of the case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.





	                     
______________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



